By the Court,

Nelson, Ch. J.
This action was probably brought upon the strength of the case of Weston v. Barker, 12 Johns. R. 276, but it is distinguishable from it in two very important particulars.
1. The judgment there was manifestly placed upon the ground, that the facts disclosed amounted to an express promise on the part of the trustee to pay the plaintiff’s demand. He had agreed in terms to hold the balance in his hands subject to the order of the assignors, and which was made in favour of the plaintiff, and notice communicated before the money was received. After this, the court regarded the money, when received, as the money of the plaintiff, and held for his use.
Ho case can be found, I think, where an action at law has been *sustained against a trustee for the benefit of creditors, upon an [ *12 J implied promise arising merely out of the acceptance of the trust to pay the demands of the particular creditors. Their interests are equitable, and belong to another forum.
There are cases of a simple trust, where courts have frequently seized upon slight circumstances, for the purpose of creating a privity of contract between the trustee and a third person, and thereby save the expense and delay of a resort to a court of equity. Several of these are referred to by Chief Justice Thompson in Weston v. Barker. In Winch v. Keely, 1 T. R. 619, Ashurst, J. said, that courts of law did not formerly take notice of a trust, for trusts are within the original jurisdiction of a court, of equity ; but of late years, he observes, “ it has been found productive of great expense to send the parties, there, and wherever this court has seen the justice of the case clearly with the plaintiff, it has not turned him round on this objection.”
In Williams v. Everitt, 14 East, 582, one K. sent bills to the defendant, his banker, with directions to pay part of the proceeds of them to the plaintiff, and though he received the bills and the money upon them, it was held an action could not be maintained for money had and received, because as between the plaintiff and him there was no privity, either express or implied. This case comes nearly up in principle to the' one before us, though the trust was a very simple one,
*12II. But the case under consideration differs also from Weston v. Barker, inasmuch as it presents a complication of trusts wholly beyond the jurisdiction of a court of law to execute. Even if we could get over the objection that the plaintiff, in whose favour the trust is created, among others, is not a party to the deed, and that therefore there is a want of privity, it would still be impossible to sustain the action without involving in the course of the proceedings a settlement of the whole trust estate ; and if the fund should fall short, of making an equitable apportionment as the case might be. It is true, the declaration avers a sufficiency of funds, and which must be taken as admitted here ; but we cannot fail to see, if the demurrer should [ *13 ] be overruled, and *the cause go to issue, the consequences I have stated must necessarily follow.
It cannot be necessary for courts of law, at this day, to repudiate any such jurisdiction; they never possessed it, and are sufficiently burthened' with their own legitimate duties, if no other considerations influenced them, not to desire a most inconvenient enlargement by usurping the peculiar province of another forum. 5 vesey, 581. Willis on Trusts, 7, 8, and note k. and 16. Lewellin on Trust, 20. 2 Hall's R. 130.
If an express promise had been made by the trustee in the eestui que trust, then no examination into the'condition and state of the trust would have been necessary; the trustee would have assumed the responsibility of assets, and made himself personably liable.
III. The defendant took the trust estate under the will of Brunell, not as executor, but as a trustee, subject to the same stipulations and conditions under which it was held by the testator. The fund is not assets. Willis on Trusts, 53, n. 111. Math. on Ex. 100, 119, 245. 10 Johns. R. 63. 1 Johns. Ch. R. 119. The defendant therefore stands in the position of Brunell, (the testator,) provided he had been alive and the suit brought against him. The fund is not assets, to be applied to the benefit of the general creditors of his estate, but to those for whose use it has been assigned. 1 Johns. Ch. R. 119.
I admit, if it had appeared that the testator had made himself "personally liable at law to the plaintiff by means of an express promise, the executor might be charged, provided sufficient assets came to his hands ; the plaintiff would then stand on the footing of a general creditor of the estate. An implied promise arising out of the acceptance of the trust, and undertaking to perform it, we have already seen, is not sufficient to charge the trustee individually at law, and of course devolves no obligation upon his personal representative.
In any point of view I have been able to take of the case, I am unable to perceive the ground upon which the action can be sustained,
Judgment fop defendant.